Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*774Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, a truck driver helper, was disqualified from receiving unemployment insurance benefits because he refused a reasonable request of the employer to make a delivery to New Jersey. Although claimant maintained that he was unfamiliar with the route, the employer testified that the location was approximately five miles from its business and that claimant was given a map. Claimant continued to refuse the assignment even after being warned that he could be discharged. Moreover, the record indicates that claimant previously had made deliveries to New Jersey. Under these circumstances, the Board’s decision that claimant engaged in disqualifying misconduct will not be disturbed (see Matter of Marcano [Commissioner of Labor], 271 AD2d 795 [2000]; Matter of Moucatel [Hudacs], 205 AD2d 822 [1994]). Claimant’s contention that he did not have the proper license to drive a truck in New Jersey was not raised at the hearing and, therefore, is not properly before this Court (see Matter of Hicks [Commissioner of Labor], 10 AD3d 758 [2004]).
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.